TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2015



                                     NO. 03-15-00286-CV


                                   J. T. and P. T., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on April 28, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellants are

indigent and unable to pay costs, no adjudication of costs is made.